DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-3 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the other sensors" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.
Claims 10 is rejected by virtue of its dependence from claim 2.
Claim 3 recites the limitation “the other sensors” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.
Claims 11-12 are rejected by virtue of their dependence from claim 3.
	Claim 4 recites the limitation “the other sensors” in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

	The claims are evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) as follows:

Step 1:

	Claims 1-12 are directed to an apparatus and therefore falls within the four statutory categories of subject matter.

Step 2A:
	This step asks if the claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea.  Step 2A is a two-prong inquiry: in prong 1 it is determined whether the claim recites a judicial exception, and if so, then in prong 2 it is determined if the claim recites additional elements sufficient to integrate the judicial exception into a practical application of that exception.

	Under prong 1, the claim 1 language:
	determine whether a first measurement value acquired from a first sensor among the plurality of sensors exceeds a predetermined threshold;
	determine validity of the first measurement value on the basis of measurement values acquired from one or more sensors other than the first sensor among the plurality of sensors when determined that the first measurement value exceeds the predetermined threshold;
	determine that the measurement level of the first sensor is to be raised when determined that the first measurement value is valid,
with the measurement values being measurement values from a plurality of sensors that sense a predetermined measurement target with measurement levels set therein and the measurement level being a degree of sensing detail of the measurement target is considered as setting forth judicial exceptions in the form of an abstract ideas.   In particular, the first “determine” function constitutes an abstract idea because it encompasses a mathematical calculation/analysis (comparison of numerical values) and/or because it encompasses a mental process practically performable in the human mind, or by a human using a pen and paper.  The second and third “determine” functions constitute an abstract idea because they encompass mental processes practically performable in the human mind, or by a human using a pen and paper.  There is nothing in the claim itself that forecloses any of the “determine” processes from being performed by a human, mentally or with pen and paper. See MPEP 2106.04(a)(2)(A-C) and MPEP 2106.05(f).

	Further under prong 1, the claim language:
	acquire the measurement values from each of the plurality of sensors;
and
	transmit instruction information for changing the measurement level of the first sensor on the basis of a determination result obtained
is considered as setting forth judicial exceptions in the form of abstract ideas because it encompasses 
mental processes practically performable in the human mind or by a human using a pen and paper, such as observation of values and the transmission of information using a pen and paper.  Importantly, this claim language specifies that the instruction information is “for changing” the measurement level – the claim language does not affirmatively require acting on or performing another action using the transmitted instructions.  To the extent that this language could be considered as setting forth “additional elements” to be considered under prong 2, it would still be insufficient to integrate the abstract ideas into a practical application (see prong 2 discussion below).

	 In prong 2 of step 2A it is determined whether the recited judicial exception is integrated into a practical application of that exception by: (1) identifying whether there are any additional elements recited in the claim beyond judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.

	To the extent that the “acquire” and “transmit” functions of claim 1 could be considered as “additional elements” rather than abstract ideas, these functions would merely represent insignificant extra-solution activity in the form of necessary data gathering and outputting in connection with performance of the abstract idea, i.e., all uses of the recited judicial exception require such data gathering or data output.  

	Claim 1 recites the additional element of a detection apparatus configured to acquire measurement values from a plurality of sensors that sense a predetermined measurement target with measurement levels set therein and controls the sensors, the measurement level being a degree of sensing detail of the measurement target, the detection apparatus comprising circuitry configured to implement the “acquire” step, the “determine” steps, and the “transmit” steps.  The broadest reasonable interpretation of “the detection apparatus comprising circuitry generic processor” is a generic processor (see applicant’s disclosure at para. [0023-0024]) used as a tool to implement the abstract idea and/or to perform functions in its ordinary capacity, e.g., receive, store, or transmit data.  Implementing an abstract idea on a generic computer and/or use of a computer its ordinary capacity is not sufficient to integrate the abstract idea into a practical application. See MPEP 2106.07(a).II. 

Step 2B:
	In step 2B it is determined whether the claim recites additional elements that amount to significantly more than the judicial exception.  The additional elements discussed above in connection with prong 2 of step 2A merely represents implementation of the abstract idea using a generic processor/computer and use of a generic processor/computer and also represents insignificant extra-solution activity.  However, use of a computer or other machine in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.  See MPEP 2106.05(f).  The term “extra-solution activity” can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim.  Extra-solution activity includes both pre-solution and post-solution activity.  An example of pre-solution activity is a step of gathering data for use in a claimed process, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps.  An example of post solution activity is an element that is not integrated into the claim as a whole, which is recited in a claim to analyze and manipulate information.  See MPEP 2016.05(g).
	It is therefore concluded under step 2B that claim 1 does not recite additional elements that amount to significantly more than the judicial exception.
	Dependent claims 2-12 merely recite further details of the abstract idea of claim 1 and therefore do not represent any additional elements that would integrate the abstract idea into a practical application or represent significantly more than the abstract idea itself.
	Claims 2-12 are rejected by virtue of their dependence from claim 1.  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis 
for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohlenberg et al. (US 
2017/0184416 A1), hereinafter Kohlenberg.

Regarding claim 1, Kohlenberg discloses: A detection apparatus configured to acquire measurement values from a plurality of sensors that sense a predetermined measurement target with measurement levels set therein and controls the sensors, the measurement level being a degree of sensing detail of the measurement target, the detection apparatus comprising circuitry configured to: (Kohlenberg, e.g., see fig. 1 to compute system (100), processor (110), memory (114), and plurality of sensors (120), (130); see also fig. 2 to sensor management module (206), sensor verification module (210) and malfunction mitigation module (212); see also para. [0015] disclosing computer system (100), compute device (102), distributed sensor array (104), wherein the compute device (102) is configured to monitor sensor data produced by local sensors (120) of the compute device (102) and/or remote sensors (130) of the distributed sensor array (104) and determine whether any particular sensor data is anomalous (e.g., varies from an expected value or trend).  To do so, the compute device (102) compares the sensor data in question to other sensor data produced by another sensor of the compute system (100) using a correlation rule).
	acquire the measurement values from each of the plurality of sensors; (Kohlenberg, e.g., see fig. 5 to step (502) of obtaining and monitoring sensor data for anomalous sensor data, and para. [0037] disclosing the method (500) begins with block (502) in which the compute device (102) obtains and monitors sensor data produced by the various sensors (120), (130) of the system (100)).
	determine whether a first measurement value acquired from a first sensor among the plurality of sensors exceeds a predetermined threshold; (Kohlenberg, e.g., see fig. 5 to block (506) and (508), and para. [0038] disclosing in block (506) the computer device (102) determines whether any anomalous sensor data has been detected, and if not the method (500) loops back to step (502).  If anomalous sensor data is detected, the method (500) advances to block (508), wherein the compute device (102) determines whether the anomalous sensor data satisfies a reference threshold, the reference threshold defined by a particular range limit of measurement values.  As such, in block (508), the compute device (102) determines whether the anomalous sensor data is outside of, or otherwise violates, the reference threshold; examiner notes that in at least one case for Kohlenberg, a violation occurs when sensor data exceeds the threshold (e.g., a maximum temperature threshold), in which case proceeding to step (510) in fig. 5 would be prohibitory.  In other examples, however, Kohlenberg states that the reference threshold may define a requirement that a microphone detect some level of noise, a requirement that video sensor data have some type of image included within, or a minimum pressure that a pressure sensor can read.  In the latter examples, it would appear that exceeding a threshold indicates satisfying the threshold).
	determine validity of the first measurement value on the basis of measurement values acquired from one or more sensors other than the first sensor among the plurality of sensors when the circuitry determines that the first measurement value exceeds the predetermined threshold; (Kohlenberg, e.g., see fig. 5 to step (512) disclosing verify sensor data based on sensor data from other sensors and step (514) disclosing verify using other sensors of the same sensor type, and para. [0039] disclosing in block (512), the compute device (102) may utilize the verification rules (224) to identify other sensors (120), (130) of the system (100) that may be used to verify anomalous sensor data produced by the sensor (120), (130) in question.  To do so, in block (514), the compute device (102) may use other sensors (120), (130) of the same sensor type as the sensor (120), (130) producing the anomalous sensor data; see also para. [0038] disclosing the first measured value of the sensor in question falling outside of, or violating the reference threshold).
	determine that the measurement level of the first sensor is to be raised when the circuitry determines that the first measurement value is valid; and (Kohlenberg, e.g., see fig. 5 to steps (522) of determining if the sensor data is valid, step (524) of utilizing sensor data for standard functionality, and step (526) of updating correlation rules based on verification of sensor data; see also para. [0041] disclosing in block (522), the compute device (102) determines whether the anomalous sensor data is valid based on the verification of block (510), and if so, the method (500) advances to block (524) in which the computer device (102) utilizes the anomalous sensor data as normal for standard functionality of the system (100).  Also updated may be the correlation rules (222) of block (526); see also para. [0015] disclosing depending on correlated sensors, the correlation rules may define relationships between two or more sensor data that ranges from a weak to a strong correlation.  For example, in some embodiments, a correlation rule may define a general relationship (e.g., if sensor data from one sensor rises, sensor data from a correlated sensor should increase as well, but the amount of increase may not be known), while in other embodiments a correlation rule  may define a specific mathematical relationship between sensor data; examiner notes that, dependent upon the correlation rules, it is at least implicit that the correlated sensor may be raised).  
	transmit instruction information for changing the measurement level of the first sensor on the basis of a determination result obtained by the circuitry. (Kohlenberg, e.g., see fig. 5 to step (526) of updating correlation rules based on verification of sensor data, and para. [0041] disclosing the compute device (102) may update the correlation rules (222) in block (526) based on the verification of the anomalous sensor data in block (510); examiner notes that updating the compute device (102) would necessarily require the processor (110) to transmit instructions to memory (114) of the compute device of fig. 1).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kohlenberg in 
view of Taware et al. (US 2006/0224357 A1), hereinafter Taware.

	Regarding claim 2, Kohlenberg discloses: The detection apparatus according to claim 1, wherein 
the circuitry determines the validity of the first measurement value on the basis of a first evaluation value calculated on the basis of the measurement values acquired from the other sensors, and (Kohlenberg, e.g., see para. [0034] disclosing the compute device (102) may utilize any suitable methodology, algorithm, or calculation to generate the correlation rules (222), wherein the compute device (102) may infer a correlation rule (222) from observed correlations between sensor data of two or more sensor (120), (130); see also para. [0041] disclosing in block (522), the compute device (102) determines whether the anomalous sensor data is valid based on the verification of block (510), wherein block (510) is disclosed in para. [0039] in block (510), the compute device (102) verifies the anomalous sensor data using the verification rules (224) to verify a particular sensor (120), (130) is operating correctly.  The compute device (102) may utilize the verification rules (224) to identify other sensors (120), (130) of the system (100) that may be used to verify anomalous sensor data produced by the sensor (120), (130) in question; see also para. [0036] disclosing the compute device (102) may stores [sic] the rules (222), (224) in memory (114) or a data storage of the compute device (102); see also para. [0015] disclosing a correlation rule may define a specific mathematical relationship between sensor data, wherein the correlation rules may define relationships between two or more sensor data that ranges from a weak to a strong correlation; examiner notes that fig. 5 illustrates a closed loop, wherein an initial validity measurement is conducted and the loop is returned to step (502) to perform a second measurement after the initial measurement is complete).
Kohlenberg is relied upon as disclosing a correlation rule may define a specific mathematical relationship between sensor data, however, Kohlenberg is not relied upon as explicitly disclosing:  the first evaluation value is calculated by statistically summing the measurement values of the other sensors weighted on the basis of accuracy of each sensor. (Kim, e.g., see pg. 8, line 45 – pg. 9, line 8 disclosing terminal device (100) checks the range of the cumulative angle of rotation by adding the value of three separate sensors having a predetermined value
However, Taware further discloses: the first evaluation value is calculated by statistically summing the measurement values of the other sensors weighted on the basis of accuracy of each sensor. (Taware, e.g., see para. [0040] disclosing the rest of the sensors are assigned a noiselessness confidence value based upon relative variance from the sum of all the sensors whose confidence value is not zero, wherein the variance of a sensor reading of an operational parameter indicates the stability of the sensor in measuring or monitoring the operational parameter.  Taware discloses a confidence value, synonymous with a first evaluation value, as N_Confn, where n represents the sensor number, wherein a noiselessness confidence value is interpreted as a basis of accuracy).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Kohlenberg’s detection apparatus with Taware’s first evaluation value is calculated by statistically summing the measurement values of other sensors weighted on the basis of accuracy of each sensor for at least the reasons that Taware teaches the use of the plurality of sensors (14) to facilitate a determination of whether information from a particular sensor is reliable, wherein a plurality of sensors (14) may be employed to identify potential problems with one or more of the sensors; e.g., see para. [0016]).

Regarding claim 9, Kohlenberg is not relied upon as explicitly disclosing: The detection apparatus according to claim 1, wherein
the measurement level is defined by at least sensing accuracy for the measurement target.
However, Taware further discloses: wherein the measurement level is defined by at least sensing accuracy for the measurement target. (Taware, e.g., see para. [0023] disclosing the analysis module (24) processes the covariances and the divergence of correlation to determine whether each sensor reading provides a good indication of the operational parameter, wherein the analysis module may determine a confidence value for each sensor reading.  The confidence value provides an indication of noiselessness levels i.e., the degree of absence of noise in the sensor reading).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Kohlenberg’s detection apparatus with Taware’s measurement level defined by at least sensing accuracy for the measurement target for at least the reasons that Taware teaches detection of faulty sensor indications, wherein advantages of Taware include reduced operational cost, increased emission compliance, and increased accuracy of indication of an onset of a maintenance requirement; e.g., see para. [0036].

Allowable Subject Matter

Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 7,696,866 B2 to Horvitz relates to learning and reasoning about the context-sensitive reliability of sensors.
US 10,468,062 B1 to Levinson et al. relates to detecting errors in sensor data.
US 8,090,552 B2 to Henry et al. relates to sensor fusion using self evaluating process sensors.
	
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863